 1

 2

 3

 4
                                                  JS-6
 5

 6

 7

 8

 9

10

11

12

13

14
                        UNITED STATES DISTRICT COURT
15
                      CENTRAL DISTRICT OF CALIFORNIA
16

17   RODNEY A TOPKOV, an individual,    Case No.: 8:21-CV-00936-JLS-KES
18              Plaintiff,
19
          vs.                           ORDER REMANDING CASE TO
20
     FCA US LLC; DCH TEMECULA           ORANGE COUNTY SUPERIOR
21
     MOTORS LLC dba DCH CHRYSLER        COURT (Doc. 13)
     DODGE JEEP RAM FIAT OF
22
     TEMECULA; and DOES 1 through 50,
     inclusive,
23
                Defendants.
24

25

26

27

28
 1         Having considered the parties’ joint Stipulation to Remand (Doc. 13), the
 2   Court ORDERS that the entire case is hereby remanded to the Superior Court of the
 3   State of California for the County of Orange, originally commenced as case number
 4
     30-2021-01196486-CU-BC-CJC.
 5

 6
     IT IS SO ORDERED.
 7

 8

 9
     DATED: July 02, 2021             _______________________________________
10                                    HON. JOSEPHINE L. STATON
11                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
